Citation Nr: 0730790	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-19 359	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran had active military service from December 1971 to 
February 1972, a period of less than ninety days.

This appeal was initially before the Board of Veterans' 
Appeals (Board ) in September 2006.  The veteran appealed the 
denial of service connection to the United States Court of 
Appeals for Veterans Claims (Court).  By order of February 
2007, the Court vacated the Board's decision and granted a 
joint motion for remand filed by the parties.  

The veteran's attorney filed additional written argument in 
September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

The most recent VA treatment records available for review are 
dated in April 2005.  It appears that the veteran receives 
regular medical treatment from the VA.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board.  For purposes of completeness, 
therefore, all VA treatment records reflecting treatment 
provided after April 2005 should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

In the joint motion for remand and in the subsequent argument 
to the Board, the veteran's attorney requests that the VA 
provide a medical nexus opinion as to whether the veteran's 
currently-shown back disability is related to an incident in 
service, when he fell during a basketball game.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of records 
reflecting all VA medical care provided to 
the veteran subsequent to April 2005 for 
inclusion in the claims file.

2.  The veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to identify whether a medical 
nexus exists between the basketball 
incident in service and the veteran's 
currently-shown back pathology.  The claims 
folder, including all records obtained 
pursuant to the above request, must be made 
available to the examiner for review before 
the examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested to 
provide an opinion as to whether any 
currently-shown back disability is at least 
as likely as not related to the basketball 
incident in service.  In providing this 
opinion, the examiner is requested to 
consider the impact, if any, of the post 
service workplace injury in 2003.  If no 
medical conclusion may be reached, without 
resort to speculation, this should be 
stated as well.  The complete rationale for 
all opinions expressed should be fully 
explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

